Citation Nr: 0910248	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right lung 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic left ankle sprain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for major depression, recurrent generalized anxiety 
disorder.

4.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to April 
1985, and from January 1986 to November 2005.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah.  The veteran's case comes from the VA 
Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a current diagnosis of a right lung disorder.

2.  The veteran's service-connected chronic left ankle sprain 
is manifested by marked limitation of motion.

3.  The medical evidence of record shows that the veteran's 
psychiatric disorder was initially manifested by sleep 
impairment, occasional anxiety, depression, rare panic 
attacks, and social isolation which caused difficulty 
maintaining effective work and social relationships.

4.  The September 2006 VA mental disorders examination found 
that the veteran's psychiatric symptoms were very minimal and 
almost entirely controlled by continuous medication.  

5.  The medical evidence of record shows Level II hearing 
acuity in the right ear.


CONCLUSIONS OF LAW

1.  A right lung was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for an initial evaluation of 20 percent, but 
no more, for a chronic left ankle sprain have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2008).

3.  The criteria for an initial evaluation of 30 percent for 
major depression, recurrent generalized anxiety disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for major depression, recurrent generalized anxiety disorder, 
for the period on and after September 22, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

5.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in August 2005 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were 


provided to the veteran in connection with his claims.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Right Lung Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service treatment records include a May 2003 
pulmonary medicine consultation report which stated that the 
veteran had a history of a right upper lung nodule for the 
previous 5 months.

Shortly before separation from military service, a September 
2005 pre-separation VA fee-based radiology report stated that 
on views of the veteran's chest, his lungs 


were satisfactorily expanded and clear.  The impression was 
normal chest.  In a September 2005 pre-separation VA 
fee-based medical examination report dated the same day, the 
veteran reported that he had a right lung nodule since 2004.  
On physical examination, no abnormalities of the veteran's 
lungs were noted.  The examiner stated that for the right 
lung nodule complaints "there is no diagnosis because there 
is no pathology to render a diagnosis.  He does not have any 
complications secondary to his pulmonary disease."

A September 2006 VA radiology report stated that on views of 
the veteran's chest, his lungs were normal.  The impression 
was normal chest.  A September 2006 VA computed tomography 
report dated the same day stated that on views of the 
veteran's thorax, his lungs were clear and there was no 
evidence of nodularity or mass.  In a VA respiratory diseases 
examination report also dated the same day, the veteran 
complained of shortness of breath with increased physical 
activity.  On physical examination, no abnormalities of the 
lungs were noted.  The diagnosis was "[r]ight upper lobe 
nodule by history that is no longer seen on x-ray or in 
[computed tomography examination] of chest history of 
recurrent episodes of pneumonia since 2000; stable at this 
time."

The medical evidence of record does not show that the veteran 
has a current diagnosis of a right lung disorder.  While the 
veteran's service treatment records include complaints, 
symptoms, and a diagnosis of a right lung disorder, there is 
no medical evidence of record that it has existed since the 
veteran's separation from military service.  Indeed, all 
post-service medical records, including radiographic and 
computed tomography examinations, have shown that the 
veteran's lungs are without abnormalities.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims' interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, 
there is 


no medical evidence of record that the veteran has had a 
right lung disorder at any time since separation from 
military service.

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of a right lung disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran's 
statements are not competent evidence that he has a current 
diagnosis of a right lung disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, the medical evidence of record 
does not show that the veteran has a current diagnosis of a 
right lung disorder.  As such, service connection for a right 
lung disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the veteran has a current diagnosis 
of a right lung disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's left ankle, depression, and 
right ear hearing loss claims, because the appeal of these 
issues is based on the assignment of initial evaluations 
following an initial award of service connection for these 
disabilities.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Instead, evidence contemporaneous with the claims 
and the initial rating decision are most probative of the 
degree of disability existing when the initial ratings were 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial ratings, staged ratings may be 
assigned for separate periods of time.  Id.

Chronic Left Ankle Sprain

Service connection for a chronic left ankle sprain was 
granted by a January 2006 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5024, effective December 1, 2005.  Subsequently, a May 
2006 rating decision assigned a 100 percent evaluation under 
38 C.F.R. § 4.30, effective from February 17, 2006 to April 
30, 2006.

A September 2005 pre-separation VA fee-based radiology report 
stated that on views of the veteran's left ankle, no 
abnormalities were seen.  The impression was 


negative left ankle.  In a September 2005 pre-separation VA 
fee-based medical examination report dated the same day, the 
veteran complained of swelling and pain with walking.  He 
reported that these symptoms occurred frequently, often 
daily, with each occurrence lasting for several hours.  The 
veteran reported that during a flare-up he could not run and 
his gait was slowed.  He reported that this disability did 
not cause incapacitation and he did not have any prosthetic 
implants.  The veteran stated that it resulted in lost time 
at work 3 times per week.

On physical examination, the veteran's left ankle had an 
abnormal appearance with moderate swelling.  The veteran had 
a full range of motion in the left ankle.  The veteran's 
joint function was additionally limited by pain, fatigue, 
weakness, and lack of endurance after repetitive use.  The 
examiner stated that pain was the major functional impact.  
The examiner was unable to determine without resort to 
speculation the precise degree at which the veteran's left 
ankle was limited in range of motion due to these additional 
symptoms on repetitive use.  The diagnosis was chronic left 
ankle stain.

The medical evidence of record shows that during the period 
that the veteran's left ankle was rated 100 percent disabling 
under 38 C.F.R. § 4.30, he underwent a surgical operation on 
his left ankle.

A September 2006 VA radiology report stated that on views of 
the veteran's left ankle, his bones, joints, and soft tissues 
were normal.  The impression was normal left ankle.  In a 
September 2006 VA medical examination report dated the same 
day, the examiner noted that the veteran had been previously 
found to have had a left ankle fracture with torn ligaments 
that was repaired by a February 2006 surgical operation.  The 
veteran reported that he was able to walk much better than 
before, but still experienced problems going up hills due to 
weakness and pain.  He also reported significant pain on 
climbing stairs or with lengthy standing.  The veteran wore 
an ankle brace occasionally.  He reported that his left ankle 
pain was normally a 5 on a scale from 1 to 10, rising to a 9 
during flare-ups.  The veteran reported that he had to quit 
employment in a retail store after only 3 days on the job due 
to ankle 


pain and that he was retraining so that he could perform a 
job that did not require him to be on his feet as much.

On physical examination, the veteran's left ankle had 
swelling and surgical scars.  On range of motion testing, the 
veteran's left ankle had plantar flexion to 40 degrees with 
pain, dorsiflexion to 10 degrees with pain, pronation to 10 
to 12 degrees without pain, and supination to 25 to 30 
degrees with pain.  The veteran's left ankle strength was 3 
out of 5.  After 3 minutes of repetitive motion, the veteran 
began to experience instability and increased pain in the 
left ankle.  The diagnosis was left ankle surgery due to 
fracture in 2005 with residuals of pain and weakness.

The Schedule provides that assignment of a 10 percent rating 
for limitation of motion of the ankle is warranted for 
moderate limitation of motion.  A 20 percent evaluation is 
warranted for marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  A 20 percent evaluation is the 
maximum rating for this disorder under the provisions of 
Diagnostic Code 5271.  As set forth at 38 C.F.R. § 4.71, 
Plate II (2008), the normal range of dorsiflexion of the 
ankle is to 20 degrees, and normal plantar flexion is to 45 
degrees.

While the September 2005 pre-separation VA fee-based medical 
examination report stated that the veteran's left ankle did 
not have any limitation of motion, it did report pain on use.  
Pain, fatigue, weakness, and lack of endurance were also 
noted to increase with repetitive use.  While that report was 
unable to determine the extent to which this increase on 
repetitive use was disabling, the veteran's subsequent 
medical history provides insight into this matter.  First, 
only a few months after the September 2005 report, the 
veteran underwent surgery to repair a left ankle fracture and 
torn ligaments that had previously gone undetected.  
Following this operation, the veteran reported that his left 
ankle symptoms had improved.  Thus, the veteran's symptoms in 
September 2005 must be considered to be more severe than they 
were in the September 2006 VA medical examination report, 
which occurred post-operatively.  In that report, the veteran 
had limitation of motion to 40 degrees of plantar flexion and 
10 degrees of dorsiflexion.  This represents a 50 percent 
reduction in the range of motion on plantar flexion.  More 
significantly, the 


September 2006 examiner stated that the veteran experienced 
increased pain with instability after only 3 minutes of 
repetitive use.  This is an exceedingly short period of time, 
when compared with the amount of time most individuals spend 
walking and standing on a daily basis.  This is substantiated 
by the veteran's own statements that he was unable to 
continue work at a particular job that required extensive 
standing and walking.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Resolving all 
benefit of the doubt in favor of the veteran, the Board finds 
the veteran's left ankle fracture was manifested by a marked 
limitation of motion in September 2006.  As this was an 
improvement of the veteran's pre-operative symptoms, the 
veteran's chronic left ankle sprain is also found to have 
been manifested by marked limitation of motion in September 
2005.  Accordingly, an initial evaluation of 20 percent is 
warranted for the veteran's service-connected chronic left 
ankle sprain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has considered rating the veteran's service-
connected chronic left ankle sprain under all appropriate 
diagnostic codes.  The only diagnostic code which provides 
for ratings in excess of 20 percent is Diagnostic Code 5270 
which contemplates ankylosis of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2008).  However, as the evidence 
of record does not demonstrate that the veteran has ankylosis 
of the left ankle, a rating under Diagnostic Code 5270 is not 
warranted.

The medical evidence of record shows that the veteran has a 
surgical scar on his left ankle that is related to his 
service-connected chronic left ankle sprain.  However, the 
veteran has never reported any complaints with this scar and 
there is no medical evidence that the scar is deep, exceed 6 
square inches in area, causes limitation of motion, or is 
unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7805 (2008).  Accordingly, a separate evaluation 
is not warranted under these provisions. 

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings 


would be in order.  However, as the assigned 20 percent 
evaluation is the maximum schedular evaluation available and 
it reflects the degree of impairment shown since the date of 
the grant of service connection for a chronic left ankle 
sprain, there is no basis for staged ratings with respect to 
this claim.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render the 20 
percent rating assigned herein for his left ankle disorder 
inadequate.  This disorder is evaluated as impairment to the 
ankle based on 


limitation of motion pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by this disability.  Id.  As 
noted above, plantar flexion was 40 degrees and dorsiflexion 
was 10 degrees, which represented a 50 percent reduction in 
the range of motion on plantar flexion.  The medical evidence 
also showed increased pain, with instability after repetitive 
use.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the veteran's symptoms are congruent with the disability 
picture represented by the maximum disability rating for his 
left ankle disorder.  The criteria for the maximum rating of 
20 percent reasonably describe the veteran's disability level 
and symptomatology for instability of the right knee and, 
therefore, a schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture based on limitation of 
motion of the left ankle cannot be characterized as an 
exceptional case, so as to render the schedular evaluations 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, 
the Board finds that referral for an extraschedular rating is 
not warranted.  Thun, 22 Vet. App. at 115.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of 20 percent, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49; see also Massey, 7 
Vet. App. at 208.

Major Depression

Service connection for major depression, recurrent 
generalized anxiety disorder was granted by a January 2006 
rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9434, effective 
December 1, 2005.

In a September 2005 pre-separation VA fee-based psychiatric 
examination report, the veteran complained of sleep 
impairment and weekly anxiety.  He reported "not having too 
much social life with other people."  The veteran reported 
no problems at work and had not missed any time due to his 
psychiatric disorder.  On mental status examination, the 
veteran was found to be a reliable historian.  No 
abnormalities were noted in orientation, appearance, hygiene, 
or behavior.  The veteran's affect, mood, communication, and 
speech were normal.  The veteran experienced panic attacks 
approximately once per month for 3 hours per attack.  He 
reported that during a panic attack he experienced chest 
pains, worry, loss of appetite, and sleep impairment.  The 
veteran was not delusional and he did not hallucinate.  He 
reported obsessional rituals which were improved with 
medication.  The veteran's thought processes, judgment, 
abstract thinking, and memory were normal.  He did not have 
suicidal or homicidal ideation.  The diagnosis was major 
depression, recurrent generalized anxiety disorder.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50, which contemplates serious symptoms, such as 
suicidal ideation, severe obsessional ritual, or frequent 
shoplifting, or serious impairment in social, occupational, 
or school functioning, such as no friends or an inability to 
keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM THE DSM-IV, 46-47 (1994) (DSM-IV).  The examiner stated 
that the veteran's psychiatric disorder did not cause 
difficulty performing the activities of daily living.  He had 
difficulty establishing and maintaining effective work and 
social relationships due to being socially isolative.  The 
veteran had no difficulty understanding commands and posed no 
threat to himself or others.

In a September 2006 VA mental disorders examination report, 
the veteran reported that medication had helped "immensely" 
with his psychiatric symptoms.  He reported that these 
"[s]ymptoms have overall been stable with the medication as 
well as counseling."  The veteran reported being divorced 
during military service, but reported that he had remarried a 
year and a half earlier.  He reported that his second 
marriage was stable and he had custody of both of his 
children from the first marriage.  The veteran reported that 
his symptoms were aggravated by his ex-wife and employment 
difficulties due to physical problems.  The veteran was 
unemployed and was in vocational rehabilitation, but this was 
due to physical problems, not psychiatric problems.  The 
veteran reported depression and anxiety, which were aided by 
medication.  He reported sleep impairment that was 
"stable."  The veteran reported that he was not suicidal or 
homicidal and stated that his anxiety and depression were 
"under good control."

On mental status examination, the veteran was alert and 
oriented to time, place, and person.  His mood was stable, 
and he had no suicidal or homicidal ideation.  He experienced 
mild sleep impairment and maintained basic hygiene.  The 
veteran was not hypervigilant, did not hallucinate, and had 
no delusions.  His speech was within normal limits and he had 
no mania.  No anxiety or panic attacks were noted and the 
veteran had no obsessional thinking.  The examiner stated 
that the veteran

suffered a serious amount of emotional 
problems and disruption from serious 
marital discord that ended in divorce.  
At best he meets DSM-IV criteria for 
depression and anxiety disorder not 
otherwise specified that is currently 
stable with the use of [daily 
medication].  His current social 
functioning has stabilized.  While he did 
get divorced in the Service, he is 
successfully remarried.  He does have 
some employment dysfunction, but he notes 
this is mainly due to ongoing physical 
problems . . . Capacity for improvement 
and remission of his depression and 
anxiety is helped by the fact that he 
doesn't abuse any substances, he is 
successfully remarried, and he is 
stabilized on the medications.

The diagnosis was depression and anxiety not otherwise 
specified.  The examiner assigned a GAF score of 55, which 
contemplates moderate symptoms, such as flat affect, 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers or 
co-workers.  See Id.

The Schedule provides that assignment of a 10 percent 
evaluation is warranted for mental disorders with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent evaluation is warranted for mental disorders 
with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behaviour, self-
care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent evaluation is warranted for mental disorders 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory such as, retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Applying the above criteria to the facts of the case, the 
medical evidence provides a disability picture that more 
closely approximates the criteria contemplated for a 30 
percent initial evaluation under the provisions of Diagnostic 
Code 9411.  See 38 C.F.R. § 4.7 (2008).  The medical evidence 
of record shows that the veteran's psychiatric disorder was 
initially manifested by sleep impairment, occasional anxiety, 
depression, rare panic attacks, and social isolation which 
caused difficulty maintaining effective work and social 
relationships.  These symptoms are nearly entirely in 
accordance with those contemplated by a 30 percent evaluation 
for mental disorders.  Accordingly, based on the findings of 
the September 2005 pre-separation VA fee-based psychiatric 
examination report, a 30 percent initial evaluation under the 
provisions of Diagnostic Code 9411 is warranted.

However, an initial rating in excess of 30 percent is not for 
assignment as the evidence of record does not show that, 
during any point during the period on appeal, the veteran has 
ever had a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

However, the September 2006 VA mental disorders examination 
report notes that the veteran's psychiatric symptoms were 
very minimal and almost entirely controlled by continuous 
medication.  Most significantly, that report noted that the 
veteran's only symptoms were depression, anxiety, and mild 
sleep impairment, all of which were controlled by daily 
medication.  These manifestations are entirely consistent 
with the criteria for a 10 percent evaluation, which 
specifically contemplates mental disorders with symptoms 
which are controlled by continuous medication.  Accordingly, 
an evaluation in excess of 10 percent is not warranted for 
the period on and after September 22, 2006.

The veteran and his representative claim that a higher 
evaluation is warranted based on the veteran's GAF scores.  
However, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  In this case, the GAF scores are 
inconsistent with the veteran's reported and observed 
psychiatric symptoms.  Accordingly, the GAF scores alone are 
not sufficient to warrant assignment of evaluations in excess 
of those assigned herein.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
evaluation in excess of those assigned herein, the doctrine 
is not for application.  Gilbert, 1 Vet. App. 49; see also 
Massey, 7 Vet. App. at 208.

Right Ear Hearing Loss

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2008).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from service-connected defective 
hearing.  The evaluations derived from the Schedule are 
intended to make proper allowance for improvement by hearing 
aids.  If impaired hearing is service-connected in only one 
ear, the nonservice-connected ear will be assigned a Roman 
numeral designation for hearing impairment of Level I.  38 
C.F.R. § 4.85.

A September 2005 pre-separation VA fee-based audiological 
examination was conducted and pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
60
75

The average pure tone threshold was shown as 56 decibels in 
the right ear.  Using the Maryland CNC word list, speech 
recognition was 90 percent in the right ear.

An August 2006 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
60
60

The average pure tone threshold was shown as 52.5 decibels in 
the right ear.  Using the Maryland CNC word list, speech 
recognition was 98 percent in the right ear.

Applying the more severe September 2005 results to the 
Schedule reveals a numeric designation of Level II in the 
right ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 
6100.  Combined with the Level I assigned for the veteran's 
non-service connected left ear, applying these findings to 38 
C.F.R. § 4.85, Table VII of the Schedule results in a 
noncompensable evaluation for hearing loss under Diagnostic 
Code 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in the right ear, or (2) a pure tone 
threshold of 70 decibels or more at 2,000 Hertz in the right 
ear.  Thus, the veteran is not entitled to consideration 
under C.F.R. § 4.86 for exceptional patterns of hearing 
impairment for his service-connected right ear hearing loss.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, based on the current audiometric findings, the 
noncompensable evaluation currently in effect for the 
veteran's service-connected right ear hearing loss is 
appropriate, and entitlement to a compensable evaluation for 
right ear hearing loss is not warranted.  A compensable 
disability evaluation is not warranted at any point during 
the period on appeal.

This does not mean that the veteran does not have a 
disability.  The medical evidence of record shows otherwise.  
However, the degree to which this disability affects the 
average impairment of earnings, according to the Schedule, 
does not result in a compensable evaluation.  38 U.S.C.A. 
§ 1155.  Disability ratings for hearing impairment are 
derived by a mechanical application of the Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann, 3 Vet. App. at 349.  Thus, based 
on the current audiometric findings, entitlement to a 
compensable evaluation for right ear hearing loss is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show findings that meet the criteria for a 
compensable evaluation, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.


ORDER

Service connection for a right lung disorder is denied.

An initial evaluation of 20 percent, but no greater, for a 
chronic left ankle sprain is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

An initial evaluation of 30 percent, but no greater, for 
major depression, recurrent generalized anxiety disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

An evaluation in excess of 10 percent for major depression, 
recurrent generalized anxiety disorder, for the period on and 
after September 22, 2006, is denied.

An initial compensable evaluation for right ear hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


